99 N.Y.2d 572 (2003)
GENERAL ELECTRIC REAL ESTATE EQUITIES, INC., Respondent, et al., Plaintiff,
v.
BELL REALTY MANAGEMENT, INC., Appellant, et al., Defendant.
BELL REALTY MANAGEMENT, INC., Appellant,
v.
GENERAL ELECTRIC CAPITAL CORPORATION et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 2, 2002.
Decided January 16, 2003.
Motion for reargument of motion for leave to appeal denied [see 98 NY2d 765]. Motion for leave to appeal dismissed as untimely.
Chief Judge KAYE taking no part.